DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 13-17, 20, 21, 28, 29, 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements (US 2012/0280837 A1).
Referring to Claim 1: Clements discloses a method for operating a railroad vehicle on a railroad track without reference to physical railroad signs located generally along the railroad track (Para. [0018]) (Fig. 4), the method comprising: 
determining a current location of the railroad vehicle (2) along the railroad track (Para. [0008]); 
based on the determined current location of the railroad vehicle, automatically selecting a virtual railroad sign from one or more databases containing a plurality of virtual railroad signs, each of the plurality of virtual railroad signs stored in the one or more databases being associated with (i) a respective location along the railroad track and (ii) a respective message (Para. [0020]); and 
displaying, on an electronic display device (6): 
a railroad track indicia representative of a segment of the railroad track (Fig. 4); 
a railroad vehicle indicia representative of at least a portion of the railroad vehicle (Fig. 4); and 
an indicia representative of the associated message of the selected virtual railroad sign (Para. [0043]).

Referring to Claim 4: Clements discloses a method, wherein the segment of the railroad track includes non-linear portions and the displayed railroad track indicia representative of the segment of the railroad track is linear (Fig. 4).
	Although Clements does not use a singular linear indicia to represent the track, Clements discloses using linear sections of track indicia.

Referring to Claim 6: Clements discloses a method, wherein the associated message of the selected virtual railroad sign includes a milepost number, a speed limit, a limit (“movement authority”) (Para. [0043]), a whistle board, an indication of a railroad track curve, an indication of a railroad track tunnel, an indication of a road crossing, an indication of a rail crossing, an indication of a bridge, an indication of an overhead bridge, a railroad grade, or any combination thereof.

Referring to Claim 13: Clements discloses a method, further comprising, 
based on the determined current location of the railroad vehicle, automatically selecting a virtual railroad signal from a plurality of virtual railroad signs stored in the one or more databases, each of the plurality of virtual railroad signals being associated with (i) a location along the railroad track and (ii) a substantially real-time signal (Para. [0020]); and 
displaying, on the electronic display device, an indicia representative of the real-time signal associated with the selected virtual railroad signal (Fig. 4) (Para. [0020]).

Referring to Claim 14: Clements discloses a method, wherein the associated substantially real-time signal of the selected virtual railroad signal is a clear signal, an approach-limited signal, an approach-medium signal, a diverging-clear signal, an approach signal, a diverging-approach signal, a restricting signal, a stop and proceed signal (Figs. 2 and 3a-3d), or a stop signal (Figs. 3e and 3f) (Para. [0037] and [0041]).

Referring to Claim 15: Clements discloses a method, wherein the electronic display device (5) is positioned with and coupled to the railroad vehicle (2) (Para. [0031]).

Referring to Claim 16: Clements discloses a method, wherein physical signs corresponding to the plurality of virtual railroad signs stored in the one or more databases are not located along the railroad track (Para. [0018]).

Referring to Claim 17: Clements discloses a method for operating a railroad vehicle on a railroad track without reference to physical railroad signs located along the railroad track (Para. [0018]) (Fig. 4), the method comprising: 
determining a current location of the railroad vehicle (2)along the railroad track (Para. [0008]); 
based on the determined current location of the railroad vehicle, automatically selecting a plurality of virtual railroad signs from one or more databases, each of the plurality of virtual railroad signs being associated with (i) a respective location along the railroad track and (ii) a respective message (Para. [0020]); and 
displaying, on an electronic display device (6): 
a railroad track indicia representative of a segment of the railroad track (Fig. 4); 
a railroad vehicle indicia representative of at least a portion of the railroad vehicle and for each of the selected plurality of virtual railroad signs, an indicia representative of the associated message (Fig. 4) (Para. [0043]).

Referring to Claim 20: Clements discloses a method, wherein the segment of the railroad track includes substantially non-linear portions and the displayed indicia representative of the segment of the railroad track is linear (Fig. 4).
	Although Clements does not use a singular linear indicia to represent the track, Clements discloses using linear sections of track indicia.

Referring to Claim 21: Clements discloses a method, wherein the associated messages of the selected plurality of virtual railroad signs include a milepost number, a speed limit, a limit (“movement authority”) (Para. [0043]), a whistle board, or any combination thereof.

Referring to Claim 28: Clements discloses a method, further comprising, 
based on the determined current location of the railroad vehicle, automatically selecting a virtual railroad signal from a plurality of virtual railroad signs stored in the one or more databases, each of the plurality of virtual railroad signals being associated with (i) a location along the railroad track and (ii) a substantially real-time signal (Para. [0020]); and 
displaying, on the electronic display device, an indicia representative of the real-time signal associated with the selected virtual railroad signal (Fig. 4) (Para. [0020]).

Referring to Claim 29: Clements discloses a method, wherein the associated substantially real-time signal of the selected virtual railroad signal is a clear signal, an approach-limited signal, an approach-medium signal, a diverging-clear signal, an approach signal, a diverging-approach signal, a restricting signal, a stop and proceed signal (Figs. 2 and 3a-3d), a stop signal (Figs. 3e and 3f), or any combination thereof (Para. [0037] and [0041]).

Referring to Claim 32: Clements discloses a method for automatically displaying one or more virtual railroad signs (Para. [0018]) (Fig. 4), the method comprising: 
determining a location of a railroad vehicle (2) along a railroad track at a first time (Para. [0008]); 
based on the determined location of the railroad vehicle at the first time, automatically selecting a first plurality of virtual railroad signs stored in one or more databases, each of the virtual railroad signs stored in the one or more databases being associated with (i) a respective location along the railroad track and (ii) a respective message (Para. [0020]); 
displaying, on an electronic display device (6): 
a railroad track indicia representative of a first segment of the railroad track (Fig. 4), 
a railroad vehicle indicia representative of at least a portion of the railroad vehicle (Fig. 4), and 
for each of the selected first plurality of virtual railroad signs, an indicia representative of the associated message (Para. [0043]); 
determining a location of the railroad vehicle along the railroad track at a second time (Para. [0008]); 
based on the determined location of the railroad vehicle at the second time, automatically selecting a second plurality of virtual railroad signs from the one or more databases, each of the plurality of virtual railroad signs being associated with (i) a respective location along the railroad track and (ii) a respective message (Para. [0020]); and 
displaying, on the electronic display device (6): 
a railroad track indicia representative of a second segment of the railroad track, 
the railroad vehicle indicia representative of at least a portion of the railroad vehicle, and 
for each of the selected second plurality of virtual railroad signs, an indicia representative of the associated message (Para. [0020]).

Referring to Claim 33: Clements discloses a, wherein the selected first plurality of virtual railroad signs is different than the selected second plurality of virtual railroad signs (Figs. 3a-3f) (Para. [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Kane et al. (US 2005/0068184 A1).
Referring to Claims 2 and 18: Clements does not teach determining a substantially real-time distance between the current location of the railroad vehicle and the associated location of the selected virtual railroad sign. 
However, Kane teaches a method and system for ensuring that a train operator remains alert during operation of the train, further comprising: 
determining a substantially real-time distance between the current location of the railroad vehicle and the associated location of the selected virtual railroad sign; and 
displaying (214), on the electronic display device (121), the substantially real-time distance between the current location of the railroad vehicle and the selected virtual railroad sign (Fig. 2) (Para. [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Clements to determine a substantially real-time distance between the current location of the railroad vehicle and the associated location of the selected virtual railroad sign and display that information to an operator, as taught by Kane, in order to provide the railroad vehicle operator with enhanced information useful in safe operation of the railroad vehicle.

Referring to Claim 7: Clements does not teach that the selected virtual railroad sign is within a predetermined distance from the determined current location of the railroad vehicle, wherein the predetermined distance is between about 1 mile and about 10 miles. 
However, Kane teaches a method and system for ensuring that a train operator remains alert during operation of the train, wherein the controller has a fixed visual range threshold for prompting the operator using the display regarding the next signaling device (Fig. 3) (Para. [0033] and [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Clements to set a range of about 1-10 miles between the vehicle’s current location and the selected virtual railroad sign for displaying said virtual railroad sign, as taught by Clements, in order to alert the operator at an appropriate time regarding only those upcoming and relevant virtual railroad signs. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 11: Clements does not teach based on the displayed indicia representative of the associated message of the selected virtual railroad sign, automatically adjusting a speed of the railroad vehicle.
However, Kane teaches a method and system for ensuring that a train operator remains alert during operation of the train, wherein the controller has a fixed visual range threshold for prompting the operator using the display regarding the next signaling device (Fig. 3) (Para. [0033] and [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Clements to set a range of about 1-10 miles between the vehicle’s current location and the selected virtual railroad sign for displaying said virtual railroad sign, as taught by Clements, in order to alert the operator at an appropriate time regarding only those upcoming and relevant virtual railroad signs. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Perras et al. (US 2015/0291193 A1).
Referring to Claim 26: Clements does not teach that the first virtual sign is a first speed limit, the second virtual sign is a whistle board and the third virtual sign is a second speed limit, different than the first.
	However, Parras teaches a train safety system, wherein a track database stores GPS location specific speed limits (Para. [0034] and [0035]) and whistle posts (Para. [0210]) to alert locomotive operators in real time (abstract) via a vehicle display (Figs. 6A and 6B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Clements to use the virtual signs so that the first virtual sign is a first speed limit, the second virtual sign is a whistle board and the third virtual sign is a second speed limit, different than the first, according to GPS location specific speed and whistle posts stored in the track database, as taught by Parras, in order to use the virtual signs to convey useful safety information, such as speed limits and whistle posts, and thereby increase the safety of the system.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Perras and Kane.
Referring to Claim 27: Clements does not teach that the first virtual sign is a first speed limit, the second virtual sign is a whistle board and the third virtual sign is a second speed limit, different than the first.
	However, Parras teaches a train safety system, wherein a track database stores GPS location specific speed limits (Para. [0034] and [0035]) and whistle posts (Para. [0210]) to alert locomotive operators in real time (abstract) via a vehicle display (Figs. 6A and 6B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Clements to use the virtual signs so that the first virtual sign is a first speed limit, the second virtual sign is a whistle board and the third virtual sign is a second speed limit, different than the first, according to GPS location specific speed and whistle posts stored in the track database, as taught by Parras, in order to use the virtual signs to convey useful safety information, such as speed limits and whistle posts, and thereby increase the safety of the system.
Clements does not teach determining a substantially real-time distance between the current location of the railroad vehicle and the associated location of the selected virtual railroad sign. 
However, Kane teaches a method and system for ensuring that a train operator remains alert during operation of the train, further comprising: 
determining a substantially real-time distance between the current location of the railroad vehicle and the associated location of the selected virtual railroad sign; and 
displaying (214), on the electronic display device (121), the substantially real-time distance between the current location of the railroad vehicle and the selected virtual railroad sign (Fig. 2) (Para. [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Clements to determine a substantially real-time distance between the current location of the railroad vehicle and the associated location of the selected virtual railroad sign and display that information to an operator, as taught by Kane, in order to provide the railroad vehicle operator with enhanced information useful in safe operation of the railroad vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to relevant railway vehicle navigation and signaling systems:
US-20120280837-A1 ; US-20170106883-A1; US-7200471-B2 ; and US-8988251-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617